Case: 12-7177    Document: 22     Page: 1   Filed: 12/03/2012




           NOTE: This order is nonprecedential.


   mniteb ~tate~ ~ourt of ~peal~
       for tbe jfeberal ~irtUit

                CHERAMY RUSBULDT,
                  Claimant-Appellant,

                       v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
                   Respondent-Appellee.


                        2012-7177


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-3829, Judge William A.
'Moorman.


                      ON MOTION


                        ORDER
    Cheramy Rusbuldt moves without opposition for a 30-
day extension of time, until December 26, 2012, to file the
opening brief.

    Upon consideration thereof,
Case: 12-7177   Document: 22   Page: 2   Filed: 12/03/2012




CHERAMY RUSBULDT V. SHINSEKI                          2


    IT Is ORDERED THAT:
    The motion is granted.

                                FOR THE COURT


                                 lsI Jan Horbaly
                                Jan Horbaly
                                Clerk
    s27